Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed June 7, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1:
acquisition unit that obtains
memory that stores
maintenance planning unit that uses
maintenance cost calculator that uses
maintenance plan output unit that generates
Claim 2:
maintenance plan output unit outputs
Claim 3:
acquisition unit obtains
maintenance planning unit plans
Claim 4:
running cost calculator that calculates
running cost calculator estimates
maintenance plan output unit generates
Claim 5:
opportunity loss calculator that calculates
opportunity loss calculator calculates
maintenance plan output unit generates
Claim 6:
cycle cost calculator that calculates
maintenance plan output unit generates
Claim 7:
adjustment unit that adjusts
maintenance plan output unit generates
Claim 8:
adjustment unit adjusts
Claim 9:
adjustment unit adjusts
Claim 11:
maintenance planning unit determines
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Examiner refers to ¶ 29 of the specification which recites that the equivalent structure is a CPU and MPU and running program for the units and calculator and ¶ 37 where the memory is at least one of a semiconductor memory, an optical disc, a magnetic disc, and a magnetic tape.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
obtains operation data of the facility device; 
stores maintenance cost data corresponding to a content for maintenance and scheduled time for the maintenance of the facility device; 
uses the operation data of the facility device to plan a content of the maintenance and scheduled time of the maintenance that will become necessary after the operation data is obtained;
uses the maintenance cost data stored to calculate a maintenance cost corresponding to the planned content of the maintenance and scheduled time of the maintenance; and 
generates a facility maintenance plan including information in which the content of the maintenance, the scheduled time of the maintenance, and the maintenance cost are associated with each other, and outputs the facility maintenance plan.  
The invention is directed towards the abstract idea of cost-based maintenance planning and scheduling, which corresponds to “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” as it is directed towards steps that can be performed in the human mind, e.g., a human collecting operating information about a device and cost information associated with maintenance and operation and writing down a maintenance plan for the device using this information.
The limitations of:
obtains operation data of the facility device; 
stores maintenance cost data corresponding to a content for maintenance and scheduled time for the maintenance of the facility device; 
uses the operation data of the facility device to plan a content of the maintenance and scheduled time of the maintenance that will become necessary after the operation data is obtained;
uses the maintenance cost data stored to calculate a maintenance cost corresponding to the planned content of the maintenance and scheduled time of the maintenance; and 
generates a facility maintenance plan including information in which the content of the maintenance, the scheduled time of the maintenance, and the maintenance cost are associated with each other, and outputs the facility maintenance plan, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic system comprised of units.  That is, other than reciting a generic system comprised of units nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic system comprised of units in the context of this claim encompasses a user can observe and write down information pertaining to the operation of a device, retrieve and write down maintenance cost (and other cost information) for the device, perform mathematical calculations to calculate the cost for a particular maintenance plan, and write down and provide a maintenance plan.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic system comprised of units, then it falls within the “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic system comprised of units to retrieve and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. performing mathematical maintenance cost information to generate a cost-based maintenance plan. The generic system comprised of units in the steps are recited at a high-level of generality (i.e., as a generic system comprised of units can perform the insignificant extra solution steps of retrieving and storing information (See MPEP 2106.05(g) while also reciting that the a generic system comprised of units are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic system comprised of units. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic system comprised of units to perform the steps of:
obtains operation data of the facility device; 
stores maintenance cost data corresponding to a content for maintenance and scheduled time for the maintenance of the facility device; 
uses the operation data of the facility device to plan a content of the maintenance and scheduled time of the maintenance that will become necessary after the operation data is obtained;
uses the maintenance cost data stored to calculate a maintenance cost corresponding to the planned content of the maintenance and scheduled time of the maintenance; and 
generates a facility maintenance plan including information in which the content of the maintenance, the scheduled time of the maintenance, and the maintenance cost are associated with each other, and outputs the facility maintenance plan, 
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards the insignificant extra solution activity of outputting information.
Claim 3 is directed towards the insignificant extra solution activity of obtaining (collecting/retrieving) information and the abstract idea that can be performed by a human, in this case, planning a scheduled time of maintenance.
Claims 4 – 6 are directed towards mathematical concepts that can be performed by a human using pen and paper.
Claims 7 – 9 is directed towards the abstract idea that can be performed by a human, in this case, generating a maintenance plan based on an adjustment that was made to the content of the maintenance and scheduled time in order to minimize a particular constraint, i.e. cost.
Claim 10 is directed towards descriptive material describing the content of the maintenance.
Claims 11 – 12 are directed towards human activities pertaining to determining a deterioration level of a component during a particular time/load period and describing the time/load period.
Claim 13 is directed towards descriptive material describing what the facility device could be.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for cost-based maintenance planning and scheduling.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elbsat et al. (US PGPub 2020/0090289 A1).
In regards to claim 1, Elbsat discloses a maintenance assistance system that outputs a facility maintenance plan for a facility device, the maintenance assistance system comprising: 
an acquisition unit that obtains operation data of the facility device (¶ 46, 49, 112, 123, 285, 304 wherein operational data for a facility device is obtained); 
a memory that stores maintenance cost data corresponding to a content for maintenance and scheduled time for the maintenance of the facility device (¶ 269, 281, 285, 301, 305, 319, 322 wherein the system stores information on the maintenance cost for particular maintenance activities and scheduled times for maintenance for the facility device); 
a maintenance planning unit that uses the operation data of the facility device to plan a content of the maintenance and scheduled time of the maintenance that will become necessary after the operation data is obtained (¶ 95, 262, 269, 271, 280, 301, 311 wherein the system generates and recommends maintenance plans for the facility device based on the facility device’s operation data and scheduled time of maintenance after the operation data is obtained);
a maintenance cost calculator that uses the maintenance cost data stored in the memory to calculate a maintenance cost corresponding to the planned content of the maintenance and scheduled time of the maintenance (¶ 269, 281, 285, 301, 305, 319, 322 wherein the system calculates maintenance cost corresponding to a recommended maintenance plan and scheduled time); and 
a maintenance plan output unit that generates a facility maintenance plan including information in which the content of the maintenance, the scheduled time of the maintenance, and the maintenance cost are associated with each other, and outputs the facility maintenance plan (¶ 269, 271, 272, 281, 283, 301, 305, 309, 311 wherein the system generates and provides/outputs the maintenance plan, which includes the maintenance activity, scheduled time, and maintenance cost).  
In regards to claim 2, Elbsat discloses the maintenance assistance system according to claim 1, wherein the maintenance plan output unit outputs a facility maintenance plan for each one of predetermined setting conditions (¶269, 271, 272, 281, 283, 301, 305, 309, 311 wherein the system generates and provides/outputs the maintenance plan, which includes the maintenance activity, scheduled time, and maintenance cost, for each one of a predetermined setting conditions, e.g., constraints that are utilized to generate a particular maintenance plan).  
In regards to claim 3, Elbsat discloses the maintenance assistance system according to claim 1, wherein 
the acquisition unit obtains maintenance allowable period information indicating a period during which the maintenance can be performed, and 
the maintenance planning unit plans the scheduled time of the maintenance based on the maintenance allowable period information 
(¶ 269, 271, 283, 96, 319 wherein the system collects and utilizes information pertaining to when maintenance can/should be performed and generates a maintenance plan based on, at least, this information).  
In regards to claim 4, Elbsat discloses the maintenance assistance system according claim 1, further comprising: 
a running cost calculator that calculates a running cost of the facility device, wherein: 
the running cost calculator estimates the running cost over a planned maintenance period based on at least one of the obtained operation data, characteristic information of the facility device, and the planned content of the maintenance; and 
the maintenance plan output unit generates the facility maintenance plan including the running cost and outputs the facility maintenance plan 
(¶ 262, 269, 279, 280, 301, 306, 309, 310 wherein the system calculates the cost of continuing operation of a facility device, i.e. running cost, over a planned maintenance period based on, at least, the operation data, facility device characteristic, and maintenance activity, and generates a maintenance plan with the running cost, as well as whether maintenance is performed or not).  
In regards to claim 5, Elbsat discloses the maintenance assistance system according claim 1, further comprising: 
an opportunity loss calculator that calculates an opportunity loss resulting from suspension of operation of the facility device to perform maintenance, wherein 
the opportunity loss calculator calculates the opportunity loss corresponding to at least one of the scheduled time of the maintenance and property information related to a property where the facility device is installed, and 
the maintenance plan output unit generates the facility maintenance plan further including the opportunity loss and outputs the facility maintenance plan 
(¶ 262, 269, 279, 280, 301, 306, 309, 310 wherein the system calculates an opportunity cost based on a calculation where the maintenance plan is not executed).  
In regards to claim 6, Elbsat discloses the maintenance assistance system according claim 1, further comprising: 
a cycle cost calculator that calculates a cycle cost including a sum of the maintenance cost in a predetermined period, a running cost in the predetermined period, and an opportunity loss in the predetermined period; 
wherein the maintenance plan output unit generates the facility maintenance plan including the cycle cost and outputs the facility maintenance plan 
(¶ 262, 269, 279, 280, 301, 306, 309, 310 wherein the system calculates a cycle cost based on a sum of the maintenance cost in a predetermined period, a running cost in the predetermined period, and an opportunity loss in the predetermined period and generates and provides a maintenance plan with this information).  
In regards to claim 7, Elbsat discloses the maintenance assistance system according to claim 6, further comprising: 
an adjustment unit that adjusts at least one of the content of the maintenance and the scheduled time of the maintenance to reduce the cycle cost from an initial calculation value of the cycle cost calculated by the cycle cost calculator, 
wherein the maintenance plan output unit generates the facility maintenance plan including the content of the maintenance subsequent to adjustment, the scheduled time of the maintenance subsequent to the adjustment, and the cycle cost, and outputs the facility maintenance plan 
(¶ 269, 271, 279, 280, 283, 301, 305, 306, 309, 322 wherein the system adjusts the various parameters to reduce various cost parameters for the user and generates and provides maintenance plans reflecting the various scenarios/constraints).  
In regards to claim 8, Elbsat discloses the maintenance assistance system according to claim 7, wherein the adjustment unit adjusts at least one of the content of the maintenance and the scheduled time of the maintenance so that the cycle cost becomes a smallest value in a possible value range of the cycle cost (¶ 87, 214, 262, 264, 269, 274, 301, 305, 309, 312, 322 wherein the system adjusts the various parameters to reduce various cost parameters for the user and generates and provides maintenance plans reflecting the various scenarios to allow the user to determine/select the maintenance plan have the smallest value).  
In regards to claim 9, Elbsat discloses the maintenance assistance system according to claim 7, wherein the adjustment unit adjusts at least one of the content of the maintenance and the scheduled time of the maintenance so that the cycle cost becomes less than a specified cost that is specified by an external device (¶ 87, 214, 262, 264, 269, 274, 301, 305, 309, 312, 322 wherein the system adjusts the various parameters to reduce various cost parameters for the user and generates and provides maintenance plans reflecting the various scenarios to allow the user to determine/select the maintenance plan have the smallest value as specified by a user who inputted a budgetary constraint on their device).  
In regards to claim 10, Elbsat discloses the maintenance assistance system according claim 1, wherein the content of the maintenance includes a maintenance subject and a maintenance method of the maintenance subject (¶ 214, 269, 272, 305, 309, 312 wherein the content of the maintenance plan includes the maintenance activity, i.e. maintenance subject (e.g., what is being serviced) and maintenance method (e.g., the activity that is being performed, such as, but not limited to, replacement)).  
In regards to claim 11, Elbsat discloses the maintenance assistance system according claim 1, wherein the maintenance planning unit determines a deterioration level of a component from the operation data obtained during a high-load operation of the facility device (Fig. 8; ¶ 46, 49, 112, 123, 304 wherein the system determines the degradation state of a component of the facility device during its operation periods, e.g., an operation of the facility device controlled by the facility device under a predetermined load or higher, and an operation of the facility device performed in accordance with a diagnosis instruction under a predetermined load or higher).  
In regards to claim 12, Elbsat discloses the maintenance assistance system according to claim 11, wherein the high-load operation corresponds to at least one of an operation of the facility device controlled by the facility device under a predetermined load or higher, and an operation of the facility device performed in accordance with a diagnosis instruction under a predetermined load or higher (Fig. 8; ¶ 46, 49, 112, 123, 304 wherein the system determines the degradation state of a component of the facility device during its operation periods, e.g., an operation of the facility device controlled by the facility device under a predetermined load or higher, and an operation of the facility device performed in accordance with a diagnosis instruction under a predetermined load or higher).  
In regards to claim 13, Elbsat discloses the maintenance assistance system according claim 1, wherein the facility device includes at least one of an air conditioner, a ventilator, an energy recovery ventilator, and a refrigerator (First, the Examiner refers to MPEP § 2111.04 and 2111.05 as what the device is supposed to be serves as a label for the instant limitation.  The Examiner asserts that the data identifying the facility device as “an air conditioner, a ventilator, an energy recovery ventilator, and a refrigerator” are labels for the facility device and add little, if anything, to the claimed acts, functions, structure, or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the type of facility device) which does not explicitly alter or impact the claimed invention does not patentably distinguish the claimed invention from the prior art in terms of patentability.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
However, in the interest of compact prosecution, see ¶ 55, 305 which discloses that the facility device can be at least one of an air conditioner, a ventilator, an energy recovery ventilator, and a refrigerator).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Li (US PGPub 2014/0249882 A1); Pokorny et al. (US PGPub 2003/0150908 A1); Kashi (WO 2013/038785 A1); Zigro (CN 104966141); Buchan (WO 2004/070526 A2); Kuno et al. (WO 2016/194029); Tambe et al. (Selective maintenance optimization under schedule and quality constraints); Boudier (Job Shop Scheduling with Flexible Maintenance Planning); Allaoua et al. (New Properties for Solving the Single-Machine Scheduling Problem with Early Tardy Jobs); Eun et al. (Maximizing total job value on a single machine with job selection); Gerdes et al. (Effects of condition-based maintenance on costs caused by unscheduled maintenance of aircraft); Yixin Du (Optimal Scheduling of Power Plant Maintenance with Gas Portfolio); Rivera-Gomez et al. (Production and Maintenance Planning for a Deteriorating System with Operation-Dependent Defectives) – which are directed towards the scheduling of projects and activities, such as, but not limited to maintenance plans
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/19/2022